


110 HR 4019 IH: Mortgage Disclosure Improvement Act of

U.S. House of Representatives
2007-10-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4019
		IN THE HOUSE OF REPRESENTATIVES
		
			October 31, 2007
			Mr. Baca introduced
			 the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To amend the Truth in Lending Act to enhance disclosure
		  of the terms of home mortgage loans, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Mortgage Disclosure Improvement Act of
			 2007.
		2.Enhanced mortgage loan
			 disclosuresSection 128(b)(2)
			 of the Truth in Lending Act (15 U.S.C. 1638(b)(2)) is amended—
			(1)by striking
			 (2) In the and inserting
				
					(2)
			 Mortgage
			 disclosures.—(A)In
				generalIn
				the
					;
			(2)by striking
			 a residential mortgage transaction, as defined in section 103(w)
			 and inserting any extension of credit that is secured by the dwelling of
			 a consumer;
			(3)by striking
			 shall be made in accordance and all that follows through
			 extended, or;
			(4)by striking
			 If the and all that follows through the end of the paragraph and
			 inserting the following new subparagraphs:
				
					(B)Statement and
				timing of disclosuresIn the case of an extension of credit that
				is secured by the dwelling of a consumer, in addition to the other disclosures
				required by subsection (a), the disclosures provided under this paragraph
				shall—
						(i)state in
				conspicuous type size and format, the following: You are not required to
				complete this agreement merely because you have received these disclosures or
				signed a loan application.; and
						(ii)be
				furnished to the borrower not later than 7 business days before the date of
				consummation of the transaction, and at the time of consummation of the
				transaction, subject to subparagraph (D).
						(C)Variable rates
				or payment schedulesIn the case of an extension of credit that
				is secured by the dwelling of a consumer, under which the annual rate of
				interest is variable, or with respect to which the regular payments may
				otherwise be variable, in addition to the other disclosures required by
				subsection (a), the disclosures provided under this paragraph shall—
						(i)label the payment
				schedule as follows: Payment Schedule: Payments Will Vary Based on
				Interest Rate Changes; and
						(ii)state the maximum
				amount of the regular required payments on the loan, based on the maximum
				interest rate allowed, introduced with the following language in conspicuous
				type size and format: Your payment can go as high as ___ , the
				blank to be filled in with the maximum possible payment amount.
						(D)Updating
				aprIn any case in which the disclosure statement provided 7
				business days before the date of consummation of the transaction contains an
				annual percentage rate of interest that is no longer accurate, as determined
				under section 107(c), the creditor shall furnish an additional, corrected
				statement to the borrower, not later than 3 business days before the date of
				consummation of the
				transaction.
					.
			3.Civil
			 liabilitySection 130(a) of
			 the Truth in Lending Act (15 U.S.C. 1640(a)) is amended—
			(1)in paragraph
			 (2)(A)(iii), by striking not less than $200 or greater than
			 $2,000 and inserting $5,000, such amount to be adjusted annually
			 based on the consumer price index, to maintain current value;
			 and
			(2)in the penultimate sentence of the
			 undesignated matter following paragraph (4)—
				(A)by striking only for and
			 inserting for;
				(B)by striking
			 section 125 or and inserting section 122, section
			 125,;
				(C)by inserting
			 or section 128(b), after 128(a),; and
				(D)by inserting
			 or section 128(b) before the period.
				
